


110 HR 4451 IH: MRSA Research and Study Act of 2007
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4451
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a
		  competitive grant program for research on preventing, treating, and finding the
		  cure for Methicillin Resistant Staphylococcus Aureus.
	
	
		1.Short titleThis Act may be cited as the
			 MRSA Research and Study Act of 2007.
		2.MRSA competitive
			 research grant programPart B
			 of title III of the Public Health Service Act is amended by inserting after
			 section 317S the following new section:
			
				317T.MRSA
				competitive research grant program
					(a)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				establish a six-year grant program under which the Secretary shall award
				competitive grants to eligible entities to conduct research for the purposes of
				preventing, treating, and finding the cure for Methicillin Resistant
				Staphylococcus Aureus.
					(b)ApplicationTo be eligible to receive a grant under
				subsection (a), an eligible entity shall prepare and submit to the Secretary an
				application, at such time, in such manner, and containing such information as
				the Secretary may require.
					(c)Eligible entity
				definedFor purposes of this section, an eligible entity is an
				entity that is a public or private university or a teaching hospital affiliated
				with such a university.
					(d)Grant period and
				amountEach grant awarded under subsection (a) shall be for a
				period of two years and shall be in the amount of $5,000,000.
					(e)Minimum number
				of grantsThe Secretary shall award at least 25 grants during
				each two-year period of the grant program under subsection (a).
					(f)Renewal of
				grantsThe Secretary may renew a grant awarded under subsection
				(a) to an eligible entity if the entity meets the report requirement under
				subsection (g)(2) and the Secretary determines, based on the report so
				submitted, that the recipient has made reasonable and demonstrable progress in
				meeting the research purposes described in subsection (a).
					(g)Report
				requirement
						(1)In
				generalExcept as provided in
				paragraph (2), not later than three years after the date of receipt of a grant
				under subsection (a), an eligible entity shall submit to the Secretary a report
				on the outcome of the entity’s research funded by such grant.
						(2)Expedited report
				requirement for grant renewalsFor purposes of renewing a grant
				under subsection (f), the report requirement under this paragraph is for an
				eligible entity to submit to the Secretary a report described in paragraph (1)
				by not later than two years after the date of receipt of the initial grant
				awarded under subsection (a).
						(h)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for each of the fiscal years 2009
				through
				2014.
					.
		
